          Case 2:20-cv-01030-JD Document 10 Filed 09/11/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GERALD DUNLEAVY and                                         CIVIL ACTION
 KIMBERLY DUNLEAVY, W/H,
               Plaintiffs,

                 v.
                                                             NO. 20-1030
 ENCOMPASS HOME & AUTO
 INSURANCE COMPANY,
               Defendant.

                                           ORDER

       AND NOW, this 10th day of September, 2020, upon consideration of Defendant

Encompass Home and Auto Insurance Company’s Motion to Dismiss Pursuant to Federal Rule

of Civil Procedure 12(b)(6) (Document No. 5, filed April 23, 2020), Plaintiffs’ Brief in

Opposition to Defendant’s Partial Motion to Dismiss Count II: Bad Faith (Document No. 6, filed

May 5, 2020), and Response of Defendant Encompass Home and Auto Insurance Company to

Plaintiff’s Reply to Defendant’s Motion to Dismiss (Document No. 7, filed May 11, 2020), for

the reasons set forth in the Memorandum dated September 10, 2020, IT IS ORDERED that

defendant’s Motion to Dismiss is DENIED.

       IT IS FURTHER ORDERED that a preliminary pretrial conference will be scheduled

in due course.

                                                     BY THE COURT:

                                                     Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
